 Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 1 of 38 PageID 622




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

SARA MAE BOMMICINO,

             Plaintiff,

v.                                                       Case No. 3:19-cv-486-J-MCR

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

          Defendant.
______________________________/

                     MEMORANDUM OPINION AND ORDER1

      THIS CAUSE is before the Court on Plaintiff’s appeal of an administrative

decision denying her application for a period of disability and disability insurance

benefits (“DIB”). Following an administrative hearing held by video on December

19, 2017, the assigned Administrative Law Judge (“ALJ”) William Callahan

issued a decision, finding Plaintiff not disabled from March 4, 2015, the alleged

disability onset date, through April 30, 2018, the date of the ALJ’s decision.2 (Tr.

21-30, 35-66.) Based on a review of the record, the briefs, and the applicable

law, the Commissioner’s decision is REVERSED and REMANDED.




      1 The parties consented to the exercise of jurisdiction by a United States
Magistrate Judge. (Docs. 15 & 18.)
      2  Plaintiff had to establish disability on or before December 31, 2020, her date
last insured, in order to be entitled to a period of disability and DIB. (Tr. 21.)
 Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 2 of 38 PageID 623




      I.     Standard of Review

      The scope of this Court’s review is limited to determining whether the

Commissioner applied the correct legal standards, McRoberts v. Bowen, 841

F.2d 1077, 1080 (11th Cir. 1988), and whether the Commissioner’s findings are

supported by substantial evidence, Richardson v. Perales, 402 U.S. 389, 390

(1971). “Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.

2004). Where the Commissioner’s decision is supported by substantial

evidence, the district court will affirm, even if the reviewer would have reached a

contrary result as finder of fact, and even if the reviewer finds that the evidence

preponderates against the Commissioner’s decision. Edwards v. Sullivan, 937

F.2d 580, 584 n.3 (11th Cir. 1991); Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th

Cir. 1991). The district court must view the evidence as a whole, taking into

account evidence favorable as well as unfavorable to the decision. Foote v.

Chater, 67 F.3d 1553, 1560 (11th Cir. 1995); accord Lowery v. Sullivan, 979 F.2d

835, 837 (11th Cir. 1992) (stating the court must scrutinize the entire record to

determine the reasonableness of the Commissioner=s factual findings).

      II.    Discussion

      Plaintiff raises the following five issues on appeal:

      [1.] The ALJ violated SSR 00-4p by failing to resolve an apparent
      conflict between the [Vocational Expert’s] testimony and the
      [Dictionary of Occupational Titles] [“DOT”].

                                             2
 Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 3 of 38 PageID 624




      [2.] The ALJ erred in failing to accord adequate weight to the
      opinions of Ms. Bommicino’s treating physicians. Thus, the ALJ’s
      [Residual Functional Capacity] [“RFC”] assessment is not supported
      by substantial evidence.

      [3.] The ALJ’s credibility determination of Ms. Bommicino [sic] is
      contrary to law and is not supported by substantial evidence.

      [4.] Due to the ALJ’s prejudice or bias, this case should be
      remanded to another ALJ.

      [5.] The ALJ erred in finding that Ms. Bommicino’s bilateral hand
      pain to be a non-medically determinable impairment.

(Doc. 20 at 2.) Defendant counters that substantial evidence supports the ALJ’s

decision that Plaintiff was not disabled, and that Plaintiff failed to establish bias.

(Doc. 21.) The undersigned agrees, in part, with Plaintiff on the second issue,

and, therefore, does not address the remaining arguments in detail.

             A.     Standard for Evaluating Opinion Evidence

      The ALJ is required to consider all the evidence in the record when making

a disability determination. See 20 C.F.R. § 404.1520(a)(3). With regard to

medical opinion evidence, “the ALJ must state with particularity the weight given

to different medical opinions and the reasons therefor.” Winschel v. Comm’r of

Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011). Substantial weight must be

given to a treating physician’s opinion unless there is good cause to do

otherwise. See Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).

       “‘[G]ood cause’ exists when the: (1) treating physician’s opinion was not

bolstered by the evidence; (2) evidence supported a contrary finding; or (3)


                                              3
 Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 4 of 38 PageID 625




treating physician’s opinion was conclusory or inconsistent with the doctor’s own

medical records.” Phillips v. Barnhart, 357 F.3d 1232, 1240-41 (11th Cir. 2004).

When a treating physician’s opinion does not warrant controlling weight, the ALJ

must nevertheless weigh the medical opinion based on: (1) the length of the

treatment relationship and the frequency of examination, (2) the nature and

extent of the treatment relationship, (3) the medical evidence supporting the

opinion, (4) consistency of the medical opinion with the record as a whole, (5)

specialization in the medical issues at issue, and (6) any other factors that tend

to support or contradict the opinion. 20 C.F.R. § 404.1527(c)(2)-(6).

      Although a treating physician’s opinion is generally entitled to more weight

than a consulting physician’s opinion, see Wilson v. Heckler, 734 F.2d 513, 518

(11th Cir. 1984) (per curiam); 20 C.F.R. § 404.1527(c)(2), “[t]he opinions of state

agency physicians” can outweigh the contrary opinion of a treating physician if

“that opinion has been properly discounted,” Cooper v. Astrue, No. 8:06-cv-1863-

T-27TGW, 2008 WL 649244, *3 (M.D. Fla. Mar. 10, 2008). Further, “the ALJ

may reject any medical opinion if the evidence supports a contrary finding.”

Wainwright v. Comm’r of Soc. Sec. Admin., No. 06-15638, 2007 WL 708971, *2

(11th Cir. Mar. 9, 2007) (per curiam); see also Sryock v. Heckler, 764 F.2d 834,

835 (11th Cir. 1985) (per curiam) (same).

       “The ALJ is required to consider the opinions of non-examining state

agency medical and psychological consultants because they ‘are highly qualified

physicians and psychologists, who are also experts in Social Security disability

                                            4
 Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 5 of 38 PageID 626




evaluation.’” Milner v. Barnhart, 275 F. App’x 947, 948 (11th Cir. 2008) (per

curiam); see also SSR 96-6p3 (stating that the ALJ must treat the findings of

State agency medical consultants as expert opinion evidence of non-examining

sources). While the ALJ is not bound by the findings of non-examining

physicians, the ALJ may not ignore these opinions and must explain the weight

given to them in his decision. SSR 96-6p.

              B.     Relevant Evidence of Record

                     1.     Treatment Records

Lyerly Neurosurgery

       On March 4, 2015, Plaintiff attended a consultation with Lyerly

Neurosurgery in Jacksonville, Florida “at the request of Dr. Kenny Powell4 for

evaluation of her neck and left upper extremity pain as well as low back pain.”

(Tr. 310.) The consultation note indicated, in part, as follows:

       The patient is a pleasant 50-year-old female who presents with a
       chief complaint of neck and left upper extremity pain over the past 4
       months. In addition to pain she has paresthesias. Her pain is most
       pronounced in the left biceps. She also has left scapular pain and
       describes a positive Spurling’s maneuver.

       3  SSR 96-6p has been rescinded and replaced by SSR 17-2p effective March 27,
2017. However, because Plaintiff’s application predated March 27, 2017, SSR 96-6p
was still in effect on the date of the ALJ’s decision.
       4  Dr. Kenneth Powell was one of Plaintiff’s treating doctors at Coastal Spine &
Pain Center (“Coastal”) in Jacksonville, Florida. The earliest note from Dr. Powell in the
record is dated August 26, 2014. (Tr. 353.) On January 13, 2015, Dr. Powell noted that
Plaintiff had been referred to neurosurgeon Bradley Wallace, M.D., Ph.D. for possible
surgery for her “neck pain with cervical radiculopathy [and] [t]horacic HNP [herniated
nucleus pulposus] with thoracic radiculopathy.” (Tr. 338.) Dr. Powell also noted, inter
alia, that Plaintiff had “T11-12 left paracentral disc herniation and [that] TESI [thoracic
epidural steroid injections] ha[d] not been helpful.” (Tr. 339.)
                                                5
 Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 6 of 38 PageID 627




      The patient’s secondary complaint is of chronic low back pain. The
      patient has undergone numerous modalities of treatment including
      chiropractic care, PT and pain management with Dr. Powell. She
      has taken Neurontin, hydrocodone and Flexeril. Her average pain
      score is a 6-7/10. The patient is here requesting definitive
      management and evaluation.

(Id.) The consultation report is incomplete as only page one of four is included in

the record. (Id.)

      On April 6, 2015, Plaintiff presented to Dr. Wallace at Lyerly Neurosurgery

for a follow-up status post C5 to C7 anterior cervical spine discectomy and fusion

(“ACDF”) performed on March 19, 2015. (Tr. 311-12.) The follow-up note

indicated that Plaintiff reported 5/10 posterior neck and shoulder pain. (Tr. 312.)

Plaintiff also reported “complete relief of her upper extremity pain with occasional

left triceps pain.” (Id.) Physical examination revealed, in part, that Plaintiff was

not in acute distress, was neurologically stable, the surgical incision was clean,

dry and approximated, there was no drainage and very minimal swelling. (Id.)

Plaintiff was “able to rotate the head left and right 65 degrees without discomfort,”

to “flex/extend the neck gently without discomfort,” and had “full upper extremity

range of motion with 5/5 power.” (Id.) Physical examination also revealed:

“Sensation is grossly intact. . . . Cranial nerves II-XII [were] grossly intact.

Radial pulses [were] 2+/4 and equal bilaterally. [Deep tendon reflexes] [were] 2/3

and equal in the bilateral upper extremities.” (Id.) Dr. Wallace directed Plaintiff

to maintain a ten-pound lifting restriction for six weeks after surgery and to return

to the clinic for a 90-day post-operative follow-up visit. (Tr. 311.) Dr. Wallace

                                              6
 Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 7 of 38 PageID 628




provided Plaintiff with a prescription for Percocet. (Id.)

Coastal Spine & Pain Center

      The records from Coastal Spine & Pain Center are dated from August 26,

2014 through July 22, 2015. (Tr. 319-59.) However, it appears Plaintiff

established care with Coastal as early as 2013. (See Tr. 297-98 (MRI diagnostic

results from June 21, 2013 listing Dr. Manuel Lopez, one of Plaintiff’s treating

doctors at Costal, as the ordering doctor).) Before her ACDF surgery, Plaintiff

participated in physical therapy at Coastal, but reported that it was “not helping

much.” (Tr. 331.) Plaintiff presented to Coastal on April 16, 2015 for pain in her

neck, bilateral shoulders, arms and feet; she was examined by Christopher

Manees, M.D. (Tr. 326-27.) Plaintiff reported a pain severity level of 5/10, which

she described as “constant, sharp, dull, achy, burning, knife-like” and noted that

her pain had not changed since her last visit, and the pain was 50% axial and

50% in the extremity. (Tr. 326.) General examination revealed, in part, bilateral

L5 paresthesias. (Id.) Plaintiff’s assessments were listed as cervical radiculitis;

encounter for long-term (current) use of other medications; low back pain;

lumbosacral radiculitis; and sacroiliitis/sacral dysfunction. (Tr. 327.) Plaintiff’s

treatment included pain medication and muscle relaxants, including Norco,

Neurontin, Trazadone, and Flexeril. (Id.) Dr. Manees also noted Plaintiff

reported taking the medications as prescribed without adverse effects. (Id.) Dr.

Manees also listed bone stimulation, physical therapy, and follow-up with Dr.

Wallace under “treatment.” (Id.) A urine/saliva drug screening was performed to

                                              7
 Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 8 of 38 PageID 629




confirm compliance with the pain management program. (Id.)

      On May 18, 2015, Plaintiff presented to Coastal complaining of pain in the

neck, shoulders, arms, and feet, bilaterally. (Tr. 323.) She also complained of

“low back pain with radiation to the left lower extremity most consistent with a left

L4 and S1 dermatomal distribution.” (Id.) Plaintiff was examined by Scott N.

Schimpff, M.D., who noted Plaintiff’s urine screening was positive for

hydrocodone, oxycodone, and benzodiazepines:

      She is recently status post C5-C7 fusion with Dr. Wallace.
      [Prescription Drug Monitoring Program] [“PDMP”] [was] reviewed -
      she filled [P]ercocet and [V]alium post-op from Dr. Wallace. Our last
      [prescription] for [N]orco was not listed on PDMP. Patient states that
      this is because she filled our last [N]orco [prescription] in Georgia.
      We discussed this at length. She was instructed to fill all controlled
      substances in Florida moving forward. She understands and
      agrees.

(Tr. 323.) Plaintiff’s assessments included lumbar radiculitis; encounter for long-

term (current) use of other medications; low back pain; muscle spasm;

displacement of lumbar intervertebral disc; lumbar spondyloarthritis/facet joint

disease; cervical radiculitis; cervicalgia/neck pain; cervical disc herniation; post-

laminectomy syndrome of cervical region, status post C5-C7 ACDF, late effects;

insomnia; and anxiety. (Tr. 324.) Treatment notes for lumbosacral radiculitis

listed Selective Nerve Root Block (SNRB) injections to be scheduled, and stated:

      Clinically, the patient is experiencing [] left L4 and S1 radiculopathy.
      Lumbar MRI confirms L3-S1 disc bulges with stenosis. She is 6
      weeks s/p [status post] C4-7 ACDF. We will schedule for lumbar
      injection therapy. Prior to proceeding, the patient will discuss with
      Dr. Wallace of spine surgery to discuss whether he is OK with
      proceeding with steroid administration at 6 weeks post-op fusion.

                                              8
 Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 9 of 38 PageID 630




(Id.) Dr. Schimpff also noted that Plaintiff had a urine screening “due to

probability of drug interactions and side effects and possible noncompliance” but

indicated that Plaintiff was being given a 30-day supply of pain medications, and

that Plaintiff’s condition was of a chronic nature and would “most likely need to

continue pain med[ications] for an indefinite, but long [sic] period of time.” (Tr.

325.) The treatment notes for low back pain also indicated that an LSO (lumbar

sacral orthosis) brace had been previously requested, but Plaintiff had a

“significant deductible. We will re-submit request for auth[orization] for LSO.”

(Id.) Dr. Schimpff also noted that Plaintiff would continue to take Valium for

anxiety, but that it had not been prescribed by Coastal. (Id.)

      On June 17, 2015, Plaintiff was seen by Dr. Manuel Lopez at Coastal. (Tr.

321-22; see also Tr. 299.) Plaintiff complained of low back pain that radiated to

her left leg and reported “a fall at home from a step stool [and] she felt her leg

gave out on her.” (Tr. 321.) Dr. Lopez noted that Plaintiff’s urine screening from

her last two visits were positive for Hydrocodone and Oxycodone products and

“she had both due to recent surgery with Dr. Wallace.” (Id.) Plaintiff reported a

pain level of 6/10, which was described as “constant with intermittent

exacerbations, sharp, dull, achy,” and complained that her pain had worsened

since her last visit in her neck and lower back, and the pain was 100% axial. (Id.)

Dr. Lopez assessed lumbosacral radiculitis; muscle spasm; encounter for long-

term (current) use of other medications; and low back pain. (Id.) Dr. Lopez


                                              9
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 10 of 38 PageID 631




ordered an MRI of Plaintiff’s lumbar spine. (Tr. 322.) Dr. Lopez performed

another urine screening per regulations and provided Plaintiff with a “28[-]day

supply of medication as part of a comprehensive pain management treatment

plan.” (Id.) Dr. Lopez then noted that “FPDM shows she has filled medications

from [Florida] and Georgia. She recently got married and changed her name and

[was] moving to [Georgia]. I oriented patient to stay within one state and that she

cannot take 2 different short acting pain medications.” (Id.)

      According to the last treatment note from Coastal, Plaintiff was seen by Dr.

Lopez again on July 22, 2015. (Tr. 319-20.) Plaintiff complained of low back and

hip pain that radiated to her lower extremities that had worsened since her last

visit and rated her pain as 5/10. (Id.) Dr. Lopez reported that he had ordered an

MRI due to Plaintiff’s fall and worsening lower extremity pain, but it had been

denied by insurance and Plaintiff was “self[-]pay due [to] apparent insurance

issues.” (Id.) He also noted that Plaintiff wanted to decrease Gabapentin as it

was too strong. (Id.) Musculoskeletal examination revealed reproduction of pain

with flexion, rotation, and extension and negative straight leg raises. (Id.)

Neurologic exam revealed, in part, decreased sensation in the right and left lower

extremities. (Id.) Plaintiff was assessed with lumbosacral radiculitis; encounter

for long-term (current) use of other medications; low back pain; displacement of

lumbar intervertebral disc; sacroiliitis/sacral dysfunction. (Id.) Plaintiff had a

urine screening to confirm compliance with the pain management program and

her pain medication regimen was continued. (Tr. 320.) Dr. Lopez also noted that

                                              10
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 11 of 38 PageID 632




Plaintiff’s “opioid medication history was checked using the state prescription

drug monitoring system and [was] found to be concordant with the patient’s

reported medication history.” (Id.)

Kaiser Permanente

      After moving to Georgia, Plaintiff established medical treatment with Kaiser

Permanente and was seen by various providers from approximately September

6, 2015 until February 24, 2016. (Tr. 360-80, 387-432.) Kaiser progress notes

dated October 27, 2015, indicate that Plaintiff complained of pain in her hands,

bilaterally, swelling in her fingers, and bilateral foot/heel pain. (Tr. 365-67.)

Progress notes from Noshin Najafi, M.D. revealed positive tenderness to

palpitation over medial side of heels, bilaterally, and positive hypertrophy of pip

joints in fingers, bilaterally. (Tr. 367.) Plaintiff underwent testing for rheumatoid

arthritis, but the results were negative. (Tr. 373.) Kaiser treatment notes show

that on February 10, 2016, Plaintiff was seen in the Rheumatology Department

by Payal P. Suthar, D.O., who diagnosed Plaintiff with left trigger thumb and right

trigger finger and administered a tendon sheath injection. (Tr. 381.)

      Also of note, a November 3, 2015 progress note from Ammar Divan, M.D.

at the Gwinett Medical Office Center stated:

      • Long-standing chronic pain [history], prior ACDF, multiple
        injections. Will re-image the spine to evaluate for disease
        progression in the [cervical, thoracic, and lumbar] spine.
      • Has been managed on hydrocodone since prior to [Kaiser
        Permanente].
      • As a courtesy, I have provided [a] [prescription] for this month as
        well as next month. It may be continued by her PCP under an

                                              11
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 12 of 38 PageID 633




        opioid agreement.
      • Will obtain a USD [urine sample] today.
      • Increase Gabapentin to 400 mg QID.
      • Although interventional treatments may be an option for treating
        patient’s pain, I recommend other conservative measures that
        should be tried first. The patient has been referred for a course
        of physical therapy for the purpose of improving pain tolerance,
        range of motion, and overall function.
      • [Return] in 2 to 3 months for [physical therapy] follow up and an
        MRI review.

(Tr. 396-97.) Progress notes from Dr. Divan dated February 24, 2016 indicated

that Plaintiff presented for review of MRIs and reported that she “[d]id not start

PT as it was too expensive for her. She did incorporate PT exercises that she

learned prior to her neck surgery.” (Tr. 413-14.) Upon physical examination, Dr.

Divan noted normal findings, but noted pain on bilateral lumbar facet loading.

(Tr. 415.) Dr. Divan recommended Plaintiff try a limited number of physical

therapy visits for her lower back pain. (Id.)

Dopson Family Medical Center/ Mark Hardin, D.O.

      Plaintiff moved back to Florida and established care with Dr. Hardin at

Dobson Family Medical Center on April 4, 2017.5 (Tr. 435.) A Review of

Systems by Dr. Hardin indicated that Plaintiff had cervical intervention (ACDF)

which appeared “successful” as to Plaintiff’s left upper extremity sensory

compromise. (Tr. 436.) He also noted that Plaintiff had a history of motor vehicle



      5 It is unclear when Plaintiff moved back to Florida and there appears to be a gap
in her medical records between February 2016, when she was last treated at Kaiser,
and April 2017, when she established care with Dr. Hardin at Dopson Family Medical
Center in Macclenny, Florida.
                                                12
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 13 of 38 PageID 634




accidents in the past, had received epidural injections throughout the lumbar

spine, her most recent treatment had been at Coastal, and she was now

complaining of increased cervical pain, sleep disturbances, and seasonal

allergies. (Id.) Dr. Hardin also found limitation of motion and tenderness in

Plaintiff’s neck, as well as a left knee infrapatellar trigger point. (Tr. 436-37.) Dr.

Hardin referred Plaintiff to Dr. Andwaris for pain management. (Tr. 438.)

      On April 21, 2017, Plaintiff presented to Dr. Hardin complaining of back

pain and foot pain (bilateral plantar aspect and right great toe) and requesting

pain medication until she could be seen for her pain management appointment.

(Tr. 439-43.) Dr. Hardin noted findings of asymmetry and tenderness in Plaintiff’s

neck and assessed osteoarthritis of spine with radiculopathy, lumbar region;

bilateral plantar fasciitis; arteriosclerotic vascular disease; and sleep disorder.

(Tr. 441-42.) Dr. Hardin provided Plaintiff with a limited prescription for

Hydrocodone, ordered a series of diagnostic tests and X-rays, and referred

Plaintiff to a gastroenterologist and podiatrist. (Tr. 442.)

      Plaintiff presented to Dr. Hardin on May 3, 2017 for follow-up of lab results.

(Tr. 444-47.) Physical exam findings were unremarkable. (Tr. 445-47.) Dr.

Hardin assessed chronic obstructive pulmonary disease (“COPD”), unspecified;

obesity; and degenerative joint disease, lumbosacral. (Tr. 447.) On May 25,

2017, Plaintiff presented to Dr. Hardin for prescription refills and medication

modification. (Tr. 448-51.) Treatment notes indicate as follows:

      [Patient] presents today for [] refills on all [prescriptions][.] [Patient]

                                              13
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 14 of 38 PageID 635




      also requesting that Gabapentin still be 400 mg PRN but [requested]
      100 mg tabs [as] she states that sometimes 400 mg is just too
      much[.] [Patient] is also requesting to discuss anxiety issues[.]
      [S]he states she has been previously diagnosed with anxiety issues
      and her symptoms are becoming worse lately[.]

(Tr. 448.) Plaintiff also complained of fatigue, mood swings, stress caused by

pain, and difficulty sleeping. (Tr. 449.) Plaintiff appeared comfortable and exam

findings were unremarkable, including mental status (normal) and affect (normal).

(Tr. 450.) Dr. Hardin’s assessment included osteoarthritis of the spine with

radiculopathy in the lumbar region; mood swings; and a sleep disorder. (Tr.

451.) Dr. Hardin also made the following notations: “Trial – weaning off

[Gabapentin] as [patient] [is] having lightheadedness, fatigue and [patient] [is] no

longer having prominent [lower extremity] pain. [Patient] to [discontinue]

cyclobenzaprine. Infrequent Xanax use. [Patient] defers [Selective Serotonin

Reuptake Inhibitor] [“SSRI”] [treatment] – not well tolerated in the past.” (Tr.

451.) The notes indicate Dr. Hardin then added a new prescription for

Alprazolam. (Id.)

      On October 5, 2017, Plaintiff presented to Dr. Hardin, complaining of

numbness in both hands and tingling up her arms for two weeks and “requesting

a Ventolin inhaler for shortness of breath, and [] [X]anax tid #90.” (Tr. 453.)

Treatment notes indicated:

      Patient seen here for right forearm soreness[,] subsequent hand
      paresthesias median nerve distribution [for] 3-6 weeks without
      trauma. Patient did note some ecchymosis and flexor forearm
      region with some swelling. Hand function is 100% and without pain.
      Patient does have cervicalgia on a chronic basis. She is status post

                                            14
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 15 of 38 PageID 636




      epidural blocks in the lumbar region. Patient also complaining of
      shortness of breath and anxiety—prescribed minidose and anxiolytic
      in the past—desiring refills.

(Tr. 453-54.) Plaintiff complained of back pain and anxiety, but denied neurologic

symptoms, including abnormal gait. (Tr. 454.) Physical examination revealed

tenderness in the neck (C4-5), but negative findings were otherwise noted. (Id.)

Dr. Hardin noted the following musculoskeletal details: “Ecchymosis noted in the

distal flexor forearm at the flexor digiti minimizing, platelet Paulick is longus

region. Additionally[,] [a] trigger point is noted [in the] medial proximal ulnar

epicondyles. Flexion and grip reproduces pain in this region. There is no

edema. Ulnar and radial pulses are +2/4.” (Id.) Dr. Hardin assessed anxiety,

tendonitis, paresthesias in the right hand, and cervicalgia. (Id.) He further noted:

“Patient injected . . . proximal tendon of the flexor digiti metabolic and medial

ulnar bursa—tolerated well. MDI [inhaler] refilled. Anxiolytic therapy

discussed—refilled as well. Home rehab[ilitation] instructions provided. If

symptoms return [sic] cervical imaging with nerve conduction studies [of the] right

upper extremity.” (Tr. 454-55.)

      On October 18, 2017, Plaintiff presented to Dr. Hardin for sinus problems

and a consultation and referral. (Tr. 456-61.) Plaintiff asked about “Disability

Paperwork and was told by attorney Frank Maloney that PCP would have this.

[sic] For a Dx [diagnosis], Prognosis and Treatment Plan.” (Tr. 457.) In

conducting a review of systems, Dr. Hardin also noted, in part, the following:



                                              15
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 16 of 38 PageID 637




      Musculoskeletal: COMPLAINS OF: Back pain, [j]oint pain, [l]imited
      range of motion, [m]uscle aches, [s]tiffness[.] DENIES: [j]oint
      swelling, [m]uscle weakness.
      Other musculoskeletal[:] Here in follow-up regarding degenerative
      joint disease of cervical[,] lumbar as well as thoracic spine. Her
      imaging is appreciable for C5-6 HNP with spurring and bulging disc
      at C6-7, L5-S1 HNP with neuroforaminal encroachment as well as
      [T11-12] HNP. Patient has post motor vehicle accident x2 prior to
      2013 as referred post event imaging. She has ongoing chronic
      cervicalgia with occipital onset headaches, intermittent upper
      extremity paresthesias as well as pain growing predominantly left
      side, daily low back pain with intermittent sciatica/radiculopathy to
      the foot. Is under pain management and muscle relaxants and
      analgesics for [sic]. Neuropathic pain is partly [sic]. She received
      some benefit from analgesic topical therapy as well as very limited
      [Osteopathic Manipulative Treatment] [“OMT”] to thoracic region.
      She is limited in her ability to lift[,] push[,] pull . . . . Instructed not to
      lift over 15 pounds repetitively, she cannot remain on her feet for
      over 30 minutes without increasing low back pain and lower
      extremity radicular symptom progression. She is maintaining motor
      strength with home rehab[ilitation]. Her lifestyle is compromised—
      contributory towards mood swings, sleep interruptions, and anxiety
      daytime frequency. This point admitted back para [sic] T11 through
      L1 2 region[,] left greater than right with increased pain on attempted
      torso side bending or twisting maneuvers—not well tolerated.

(Tr. 459.) Plaintiff denied neurologic symptoms, including abnormal gait, and

psychiatric symptoms, including anxiety. (Id.) Upon physical examination, Dr.

Hardin made the following findings with respect to Plaintiff’s neck:

      Limitations of motion (Range of motion: right rotation limited to 35°
      left rotation[,] 15° flexion[,] 40° extension less than 5°[.] Palpable
      ropey paracervical musculature left greater than right with tight
      trapezius bilaterally. Left scalene and levator scapulae ropey
      character with tightness as well. Marked compromise right grip
      strength moderately compromised bilateral proximal musculature no
      motor loss. Some sensory loss left upper extremity primarily ulnar
      distribution but including radial as well. DTRs +2/4 bilateral upper
      extremities throughout.)



                                               16
 Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 17 of 38 PageID 638




(Tr. 460.) Dr. Hardin also reported the following musculoskeletal findings: “T9 left

segmental posterior malposition. Lumbar L3 through L5 also an [sic] malposition

rotated left side bend left. Lumbar flexion ability 80° without left SI and L5-S1

pain.” (Id.) He assessed (1) DJD (degenerative joint disease); (2) osteoarthritis

of the spine with radiculopathy, lumbar region; (3) osteoarthritis of thoracic spine

with myelopathy; and (4) chronic nonintractable headache, unspecified. (Id.)

        Dr. Hardin then made the following notations:

        Patient pain management with some optimal lifestyle as analgesic
        [sic] and physical medicine support cannot eliminate all symptoms.
        This patient’s prognosis is guarded. Disease in 3 regions which are
        expected to need further surgical intervention and hard to further
        compromise this patient’s ambulatory and physical ability. He [sic]
        has sleep [sic] or mood swings. She cannot engage in employment
        as even clerical job description requires frequent stretching breaks,
        daily analgesic and muscle relaxant support. She is receiving some
        benefit from epidural cervical blocks. OMT is of limited value in 1
        [sic] and beneficial only in the thoracic regions. Muscle relaxant
        therapy is helpful [sic] for sleep maintenance alongside
        benzodiazepine use. Eventual multi-pharmacy continued practice is
        also of concern. Future neurosurgery reevaluation alongside
        supportive chronic pain treatment indicated. Topical analgesic . . .
        reproach-lidocaine 5%. All other medications maintain.

(Id.)

        On November 13, 2017, Plaintiff presented to Dr. Hardin for follow-up of

her right elbow pain, for which she previously received a trigger point injection.

(Tr. 463.) Plaintiff reported that the injection “helped a little but . . . has started

back [and] she [was] unable at times to even grip her coffee cup.” (Id.) A review

of systems indicated: “She now reports with extensor forearm pain/discomfort

lateral to the radius at the origin sites of extensor digiti minimi. Disclaims

                                               17
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 18 of 38 PageID 639




overuse or recent trauma to the involved extremity.” (Tr. 464.) Plaintiff also

complained of joint pain, limited range of motion, and muscle aches, but denied,

inter alia, neurologic and psychiatric symptoms. (Id.) Upon physical

examination, Dr. Hardin’s findings included right radial extensor digiti minimi

trigger point (extremities), tenderness, normal range of motion, and decreased

muscle strength/tone (spine, ribs, pelvis). (Tr. 465.) Dr. Hardin assessed lateral

epicondylitis of the right elbow, administered another trigger point injection, and

referred Plaintiff to physical therapy. (Id.)

Premier Spine & Pain Center

      Upon referral from Dr. Hardin, Plaintiff began pain management treatment

at Premier Spine & Pain Center (“Premier”) on April 24, 2017 for neck pain,

bilateral upper extremity pain, mid-back pain, low back pain, and bilateral lower

extremity pain and was examined by Marisol Arcila, M.D. (Tr. 509.) Plaintiff

reported her pain severity to be 5/10 on average and 10/10 at worst. (Id.)

Physical examination revealed, in part, tenderness bilaterally in the sacroiliac

(“SI”) joints; negative Patrick’s test bilaterally; negative straight leg raising and

normal gait; decreased range of motion with flexion and extension and with

lateral rotation in the cervical spine; normal lumbar spine; facet column

tenderness on palpitation of the bilateral C3-4, C4-5, C5-6, bilateral L2-3, L3-4,

L4-5, L5-S1; and positive facet loading test of the cervical and lumbar spine. (Tr.

510.) Dr. Arcila assessed cervicalgia; radiculopathy, cervical region; pain in the

thoracic spine; low back pain; and radiculopathy, lumbar region. (Id.) Dr. Arcila

                                                18
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 19 of 38 PageID 640




also noted that Plaintiff had “a legitimate painful medical condition that require[d]

treatment with pain medication based on history, physical exam[,] and diagnostic

testing.” (Tr. 511.) A urine drug screening panel appeared to show compliance

with medication. (Id.)

      On May 26, 2017, Plaintiff presented for a follow-up visit with Ashraf

Andrawis, M.D. at Premier. (Tr. 507-08.) Plaintiff reported pain severity ranging

from 3/10 to 7/10 and reported symptoms of numbness, tingling and weakness of

the bilateral upper and lower extremities. (Tr. 507.) Dr. Andrawis noted Plaintiff

was taking pain medication and was compliant. (Id.) Plaintiff presented to

Premier on June 26, 2017 and was treated by Hubert Matos, M.D. (T. 504-06.)

Plaintiff reported pain severity ranging from 4/10 to 7/10. (Tr. 504.) Physical

examination revealed findings consistent with Dr. Arcila’s April 24, 2017

examination, as well as muscle spasm and tenderness of paravertebral muscles

of the cervical, thoracic, and lumbar regions. (Tr. 505.) On July 25, 2017, Dr.

Andrawis examined Plaintiff, who reported a pain severity range between 5/10

and 7/10 with pain located in the neck, mid back, and low back. (Tr. 501-03.)

Findings upon physical examination were consistent with previous examinations.

(Tr. 501-03.) Dr. Andrawis ordered the scheduling of a lumbar epidural steroid

injection in an effort to decrease pain and improve function, noting that Plaintiff

“had tried and failed conservative therapy including physical therapy, home

exercise and medication management[].” (Tr. 503.)

      Plaintiff presented to Premier for back pain on August 22, 2017 and Dr.

                                             19
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 20 of 38 PageID 641




Andrawis ordered an MRI of the lumbosacral spine. (Tr. 498-500.) On

September 5, 2017, Dr. Matos reviewed the lumbar spine MRI results with

Plaintiff, which revealed multilevel minimal discogenic disease and no significant

canal stenosis. (Tr. 496.) Dr. Matos ordered an MRI of the cervical spine. (Id.)

Plaintiff reported pain severity ranging from 7/10 to 8/10 and physical

examination findings were consistent with previous exams. (Tr. 494-95.) Dr.

Matos also examined Plaintiff on September 18, 2017, and his findings were

consistent with previous treatment notes. (Tr. 490-93.)

      On October 4, 2017, Plaintiff presented for follow-up and for a lumbar

epidural steroid injection under fluoroscopy at L5-S1, which was administered by

Dr. Matos. (Tr. 484-89.) Dr. Matos noted Plaintiff had a history of low back pain

radiating to lower extremities, correlating with lumbar radiculopathy, and had

failed conservative therapy. (Tr. 484.) The procedure resulted in “immediate

complete relief of target pain.” (Id.) Plaintiff followed up on October 16, 2017

and noted over 80% improvement from the lumbar epidural steroid injection, but

still reported pain ranging in severity from 6/10 to 8/10. (Tr. 480.) On November

21, 2017, Plaintiff reported pain ranging from 4/10 to 8/10. (Tr. 476.) Dr.

Andrawis also noted that Dr. Hardin ordered physical therapy for Plaintiff’s

bilateral upper extremity pain to begin the following month. (Tr. 478.)




                                            20
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 21 of 38 PageID 642




                    2.     MRI Results6


      6   The medical records predating the alleged disability onset date are not included
in this section. However, the Court notes that Plaintiff had a lumbar spine MRI on June
7, 2013 which revealed, in part, the following:
        IMPRESSION:
        1.      Left paracentral herniation to the T11-12 disc.
        2.      Lumbar spondylotic changes involving predominantly L3-4, L4-5, L5-S1
        levels with protruding discs at these levels as described above.
(Tr. 297.)
        On June 21, 2013, an MRI of the thoracic spine without contrast also revealed
the following:
        FINDINGS: . . . Intervertebral discs demonstrate mild disc desiccation.
        There is also mild loss of disc space height predominantly involving the
        lower thoracic segments. There is a desiccated herniated T11-12 disc.
        This herniates in a left paracentral location moderately effacing the left
        anterior aspect of the thecal sac. Small left-sided disc protrusions are
        seen at the T7-8, T8-9, T9-10. There is also asymmetric spurring along
        the medial aspect of the articular facet on the left at T10-11 which effaces
        the left posterolateral aspect of the thecal sac to a mild degree. The
        spinal cord is of normal course and caliber and signal intensity[.] [T]here
        is no evidence of any central spinal stenosis. No neural foraminal
        stenosis is seen.
        IMPRESSION: Thoracic spondylotic change with the significant
        abnormality being present at T11-12 there is a left paracentral disc
        herniation.
(Tr. 298.)
        An MRI of the cervical spine on December 15, 2014 revealed the following:
        IMPRESSION:
        1.       At C5-6 and C6-7, there are small anterior osteophytes consistent
        with mild spondylosis. At C5-6, there is marginal disc narrowing.
        2.      At C5-6, there is a right central disc herniation superimposed on
        disc bulging. The herniation impresses the anterior margin of the thecal
        sac. AP diameter of the canal is 8.5 mm and there is mild to moderate
        central canal stenosis. There is uncovertebral spurring with mild to
        moderate left foraminal stenosis. Key image 1 is a sagittal T2 image to
        the right of midline. The arrow is pointing to the C5-6 disc herniation. Key
        image 2 is an axial T-2 image at C5-6. The arrow is pointing to the right
        central disc herniation.
        3.      At C6-7, there is disc bulging impressing the anterior margin of the
        thecal sac. AP diameter of the canal is 9 mm and there is mild central
        canal stenosis. There are uncovertebral spurs and there is moderate left
        and mild right foraminal stenosis.
(Tr. 303.)


                                               21
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 22 of 38 PageID 643




     On January 21, 2016, Plaintiff underwent an MRI of the cervical, thoracic

and lumbar spine, which showed:

     Cervical spine: The patient status post cervical arthrodesis at C5,
     C6 and C7.

     There [is] shallow posterior disc osteophyte complex at C3-4, C4-5,
     and C5-6. The central spinal canal is widely patent with no evidence
     of stenosis or cord impingement. No focal, acute disc herniation is
     identified.

     The incidentally visualized intracranial contents, pons, medulla,
     cervicomedullary junction and skull base are normal . . . . The
     cervical and thoracic spinal cord are normal in signal . . . .

     Thoracic Spine:
     There is a shallow, annular disc bulge at T11-12 which causes no
     central canal stenosis or cord impingement.

     The thoracic vertebral bodies are normal in height, alignment and
     morphology and demonstrate normal cortical marrow signal with no
     evidence of contusion, fracture or significant, focal marrow-replacing
     process such as infection or neoplasm.
     Thoracic foramina are patent at all levels.

     Lumbar spine:

     The lumbar vertebral bodies are normal in height, alignment and
     morphology and demonstrate normal cortical and marrow signal . . . .

     Degenerative changes are identified as follows:

     L2-3: There is a shallow, stable annular disc bulge which combines
     with hypertrophic arthropathy [sic] produce mild central canal
     stenosis.

     L3-4: There is a shallow, stable annular disc bulge which combines
     with hypertrophic arthropathy [sic] produce mild to moderate central
     canal stenosis.

     L4-5: There is a shallow, central disc protrusion which produces no
     central canal or foraminal narrowing.

                                          22
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 23 of 38 PageID 644




      The lumbar foramina are patent at all levels.

      Incidental note is made of a posterior, probable right ovarian cyst
      identified along the right posterolateral margin of the uterus, partially
      imaged in the field-of-view.

(Tr. 399-400.) The impression was:

      1. In the cervical spine, there are findings of prior C5-7 arthrodesis.
         No central canal stenosis or cord signal abnormality is seen.
      2. In the thoracic spine, there is a stable disc protrusion at T11-12,
         which causes mild central narrowing, unchanged from 6/21/2013.
      3. In the lumbar spine, there are multilevel findings of chronic
         spondylosis which are largely stable when compared to prior
         exam dated 6/7/2013.
      4. Probable ovarian cyst in the pelvis, incompletely imaged. Pelvic
         sonogram is recommended for further evaluation.

(Tr. 400.)

      Plaintiff’s records from Premier, dated September 5, 2017, indicate that

she underwent another MRI on August 31, 2017 at Ed Fraser Memorial, which

showed “[m]ultilevel minimal discogenic disease” and “[n]o significant canal

stenosis.” (Tr. 494-96.) While the MRI report is discussed in these treatment

notes, the diagnostic imaging results are not in the record. (Tr. 494.)

                   3.     Dr. Victor Micolucci

      On February 29, 2016, Dr. Victor Micolucci, with Oceanway Medical

Center, completed a Range of Motion (“ROM”) Questionnaire.7 (Tr. 383-86.) In

his ROM Questionnaire, Dr. Micolucci noted abnormal range of motion findings in


      7 Although the ROM Questionnaire is the only medical record from Dr. Micolucci,
medical records from Coastal list Victor Micolucci as Plaintiff’s PCP (primary care
physician/provider) and referring source. (See Tr. 319-55.)
                                             23
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 24 of 38 PageID 645




Plaintiff’s neck, back, and shoulders and with sitting and supine straight leg

raising. (Tr. 383.) The Questionnaire also noted normal range of motion in

Plaintiff’s elbows, forearms, wrists, hips, knees, ankles, and feet. (Tr. 384.) Dr.

Micolucci noted normal active range of motion in Plaintiff’s hands and fingers and

normal grip and pinch. (Tr. 385.) Dr. Micolucci described Plaintiff’s gait as

antalgic, forced, and waddling and noted that she placed most of her weight on

her right leg. (Id.) In describing “fine and gross coordination of affected

extremities,” Dr. Micolucci further noted: “Decreased ability to reach and

pull/push. Normal grasp [and] pinch. Difficulty rolling over and sitting due to

pain. Inability to keep neck flexed [more than] one minute due to pain.” (Id.) He

also provided the following as examples of Plaintiff’s functional use of the

impaired extremities: “Inability to flex neck [greater than] one minute during

writing/paperwork. Difficulty bending to tie shoelace[s] due to limited [range of

motion]. Can feed herself and pick up objects. Difficulty getting dressed due to

bending and putting shirt on over her head.” (Id.)

                   4.     State Agency Non-Examining Doctors

      On March 2, 2016, based on a review of the records available as of that

date, the State agency non-examining consultant, Arthur Lesesne, M.D.,

completed an RFC Assessment of Plaintiff’s abilities. (Tr. 74-76.) Dr. Lesesne

opined that Plaintiff could lift and/or carry twenty pounds occasionally and ten

pounds frequently; could sit for about six hours and stand and/or walk for about

six hours in an eight-hour workday; could push and/or pull at an unlimited level

                                            24
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 25 of 38 PageID 646




“other than shown, for lift and/or carry; could frequently balance, stoop, kneel,

crouch, and crawl and occasionally climb ramps, stairs, ladders, ropes, or

scaffolds; and should avoid concentrated exposure to extreme cold and hazards.

(Tr. 74-75.) Further, Dr. Lesesne opined that Plaintiff should be limited to

reaching left overhead and right overhead and explained that “overhead[]

reaching [is] limited to occasional due to ACDF.” (Tr. 75.)

      On May 13, 2016, at the reconsideration level, the State agency non-

examining medical consultant, Antonio Medina, M.D., concurred with Dr.

Lesesne’s proposed RFC. (Tr. 86.) Dr. Medina noted that at reconsideration,

Plaintiff also complained of GERD, shortness of breath, and bilateral hand pain,

but determined that “[n]one of these additional allegations [were] supported by

the evidence.” (Id.) Dr. Medina also referred to the ROM Questionnaire from Dr.

Micolucci but noted that he was unsure whether Dr. Micolucci was a treating

source and that he was “unable to determine what [Dr. Micolucci] [was] saying in

the absence of medical records.” (Id.)

             C.    The ALJ’s Decision

      At step two of the sequential evaluation process,8 the ALJ found that

Plaintiff had the following severe impairments: degenerative disc disease of the

cervical spine, status-post anterior discectomy and fusion on March 19, 2015;



      8 The Commissioner employs a five-step process in determining disability. See
20 C.F.R. § 404.1520(a)(4).


                                            25
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 26 of 38 PageID 647




degenerative disc disease of the lumbar spine; and obesity (20 C.F.R. §

404.1520(c)). (Tr. 23.) The ALJ also found that Plaintiff had the non-severe

impairments of COPD and anxiety, and the non-medically determinable

impairments of gastroesophageal reflux disorder (“GERD”) and bilateral hand

pain. (Tr. 23-24.) Further, the ALJ found that Plaintiff had the RFC to perform

light work9 with the following limitations:

       [O]verhead reaching with the bilateral upper extremities is limited to
       occasional; claimant may never climb ladders, ropes, or scaffolds
       and may only occasionally climb ramps/stairs; balancing, stooping,
       kneeling, crouching, and crawling are limited to frequent; claimant is
       limited to frequent exposure to extreme cold and may never work at
       unprotected heights.

(Tr. 25.)

       In making this finding, the ALJ discussed, inter alia, Plaintiff’s subjective

complaints, the objective medical findings, the treatment and examining records,

and the opinion evidence. (Tr. 25-28.) The ALJ specifically discussed the

evidence as follows:

       Claimant alleges an onset date of March 4, 2015. Exbibit 1F
       contains a radiology report from 2013 showing a disc herniation at
       T11-12 [as] well as spondylotic changes at L3-5 and L5-S1. Exhibit
       1F also contains an orthopedic note from June 2015 in which [the]
       claimant’s doctor warned her to stop filling opioid prescriptions in
       both Florida and Georgia at the same time. Id. at 3. Exhibit 2F
       contains a radiology report from December 2014 showing mild
       spondylosis at C5-7 as well as disc herniation/disc bulge at C5-6.


       9 By definition, light work involves lifting no more than twenty pounds at a time
with frequent lifting or carrying of objects weighing up to ten pounds; it requires a good
deal of walking, standing, or sitting most of the time with some pushing and pulling of
arm or leg controls. 20 C.F.R. § 404.1567(b); SSR 83-10.
                                                26
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 27 of 38 PageID 648




(Tr. 25.) The ALJ then referred to Exhibit 3F, containing neurosurgery notes,

recommending a cervical discectomy and fusing at C5-C7, which Plaintiff

underwent on March 19, 2015. (Id.) The ALJ then referred to a follow-up note

from Plaintiff’s neurosurgeon dated April 6, 2015 indicating that “[X]-rays of the

cervical spine ‘reveal adequate placement of the hardware with no loosening or

shadows noted’” and that she appeared to be doing well, would maintain a ten

pound lifting restriction for six weeks, and would return to the clinic for a 90-day

postoperative visit. (Id.) However, the ALJ stated that “from what [he] could see,

claimant never returned for her 90-day postoperative visit.” (Id.)

      The ALJ continued as follows:

      Claimant began treating with a Florida pain clinic in late 2014. A
      note dated June 2015 revealed that claimant was on oxycodone and
      hydrocodone and was getting it from two different states. According
      to the most recent note dated July 2015, claimant was complaining
      of low back pain. Physical exam revealed negative straight leg
      raising with decreased sensation in the lower extremities. Claimant
      was diagnosed with lumbosacral radiculitis and given refills for
      narcotics.

      Exhibit[s] 5F, 6F, and 8F contain treatment notes from Kaiser.
      According to what appears to be a pain treatment intake note at
      Kaiser dated November 2015, physical exam was notable for
      decreased cervical and lumbar range of motion secondary to muscle
      tenderness – however, other testing, including straight leg raising,
      was normal. Claimant had full motor/grip strength in her extremities
      and she had full range of motion in her bilateral upper extremities.
      Claimant also had normal gait and station. Claimant was provided a
      “courtesy” prescription of hydrocodone given the fact that she was
      already on it from another provider. Claimant was instructed to
      complete 2-3 months of physical therapy and then follow up with him
      [sic]. When claimant followed-up in February 2016, she indicated
      that she had not participated in physical therapy because she said it
      was too expensive. Exhibits 8F at 28. Instead, claimant preferred to

                                             27
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 28 of 38 PageID 649




       treat with narcotics. Interestingly, physical exam was completely
       unremarkable other than for reported pain with bilateral lumbar facet
       loading. Claimant was again instructed to participate in physical
       therapy. Claimant declined, and I see no further treatment records
       from this provider.

(Tr. 26.)

       In discounting the opinion of Dr. Micolucci, the ALJ stated as follows:

       Exhibit 7F contains a medical source statement from a treating
       Florida pain doctor dated February 2016. I give little weight to this
       medical source statement because the opinions expressed therein
       are not supported by the medical evidence of record. For example,
       this pain doctor states that claimant has “antalgic gait; forced gait;
       waddling gait” – yet multiple physical exams performed at Kaiser
       showed completely normal gait. See Exhibit 8F. Similarly, this pain
       doctor states that claimant has decreased grip and pinch strength –
       yet multiple exams at Kaiser showed normal grip and pinch strength.
       I am thus left with the firm impression that this pain doctor is not an
       impartial witness.

(Id.) The ALJ then addressed the evidence from Dopson Family Care in Florida,

noting normal findings as well as “tenderness with limited range of motion of the

neck and some left knee pain” on April 4, 2017, when claimant established care.

(Id.) According to the ALJ, Plaintiff was “once again prescribed physical therapy

and a back brace” but “refused to participate in physical therapy.” (Id.) The ALJ

then stated, “In any event, by the next visit dated April 21, 2017, claimant had

normal range of motion of the neck and no tenderness. Id. at 8. Notes dated

May 3, 2017 and May 25, 2017 read similarly. In fact, the note dated May 25

indicates that claimant was no longer having prominent neck pain or lower

extremity pain.” (Id. (emphasis in the original).)

       The ALJ then stated:

                                             28
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 29 of 38 PageID 650




       At a doctor’s visit on May 25, 2017, claimant alleged anxiety for the
       first time and asked for some Xanax.10 Exhibit 10F at 18. Claimant
       was given a diagnosis of mood swings and given Xanax as
       requested. Thus, claimant was now on chronic opioids and Xanax,
       which is contraindicated by the FDA. According to a note dated
       October 2017 (shortly before claimant’s disability hearing) she
       requested a ventolin inhaler for [COPD] and 90 additional Xanax
       pills.

(Tr. 27.) In according little weight to the opinion of Dr. Hardin, the ALJ reasoned

as follows:

       According to another note[,] dated October 2017, claimant was
       asking for disability paperwork and complaining of musculoskeletal
       pain. Suddenly, [the] claimant had sensory loss in the upper
       extremity and markedly decreased grip strength. Lumbar flexion
       was 80 degrees without left S1 and L5-S1 pain. The doctor then
       wrote, “She cannot engage in employment as even clerical job
       description requires frequent stretching breaks, daily analgesic and
       muscle relaxant support.” Id. at 27. I give little weight to this
       medical source statement because a primary care physician is not
       an expert in functional capacities, or a vocational expert. Thus, any
       opinion from this doctor regarding what, if any, jobs [the] claimant is
       able to perform is an opinion lacking in foundation. Additionally,
       [the] claimant’s reported symptoms/exam result[s] at this visit are
       inconsistent with symptoms/exam results reported just a few weeks
       earlier. Thus, I am left with the impression the claimant’s attorney
       and impending disability hearing were playing a role here. Similarly,
       according to a note dated November 2017, claimant reported that
       she was unable to grip even a coffee cup. Exhibit 10F at 30. [The]
       [c]laimant had normal range of motion of the neck but alleged
       tenderness. Id. at 32.

(Tr. 27.)




       10  This characterization of the evidence is not entirely accurate. The note from
Dr. Hardin, Plaintiff’s primary care physician, dated May 25, 2017 actually stated that
Plaintiff was “requesting to discuss anxiety issues[.] [S]he states she has been
previously diagnosed with anxiety issues and her symptoms are becoming worse
lately[.]” (Tr. 448.)
                                               29
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 30 of 38 PageID 651




      The ALJ then addressed “pain clinic notes,” presumably from Premier, and

stated that “[a]ccording to a note dated April 2017, claimant reported that she had

once again moved back to Florida and was seeking narcotics.” (Id.) The ALJ

then stated that, according to a note dated October 2017, Plaintiff “reported that

a recent epidural steroid injection had helped, but that she still had neck pain

radiating down both arms and legs.” (Id.) The ALJ also noted that the most

recent note (presumably from Premier), dated November 2017, indicated that

Plaintiff continued to complain of chronic pain, but a “[p]hysical exam revealed

normal back exam (other than some tenderness), normal gait/station with full

motor strength in all extremities, and decreased range of motion of the neck with

tenderness” and that Plaintiff “ was given refills of chronic opioids.” (Id.)

      The ALJ then accorded great weight to the May 2016 opinion of Dr.

Medina, a State agency consultant, because “[he] is a medical doctor with

program knowledge whose opinions are well-reasoned (see Exhibit 3A) and

consistent with the medical evidence of record.” (Id.) The ALJ also adopted Dr.

Medina’s opinions as to Plaintiff’s RFC capacity, but “subject to the limitation that

claimant must avoid entirely ladders, ropes, and scaffolds (out of an abundance

of caution).” (Id.)

      The ALJ concluded that Plaintiff’s medically determinable impairments

could reasonably be expected to cause the alleged symptoms, but that Plaintiff’s

statements regarding the intensity, persistence and limiting effects of her

symptoms were not “entirely consistent with the medical evidence and other

                                             30
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 31 of 38 PageID 652




evidence in the record.” (Tr. 27-28.) The ALJ explained:

       Claimant alleges disability primarily for musculoskeletal reasons—
       yet her course of treatment is inconsistent with disability. For
       starters, claimant never followed up with her neurosurgeon at the 90-
       day mark as instructed. Instead, she opted to go straight to the pain
       clinic to secure more opioids. Even the pain doctor expressed
       concern regarding claimant’s behavior, informing her that she had to
       stop filling opioids across state lines. Additionally, multiple doctors
       told claimant that she needed to complete a course of physical
       therapy. Claimant opted not to complete any physical therapy,
       instead opting for more opioids and, eventually Xanax as well.
       Thus, claimant’s non-compliance, coupled with her drug seeking
       behavior, call into question whether her symptoms are as disabling
       as alleged. Additionally, physical exams of claimant’s neck have
       sometimes been completely normal or close to normal. It also does
       little to help claimant’s case that she suddenly alleged anxiety a
       couple of months before her disability hearing and asked for Xanax
       by name, while at the same time indicating she did not want an
       SSRI, which the FDA recommends as the primary line of treatment
       for such condition. And I note that mental status exams have almost
       exclusively been completely unremarkable. I have considered the
       [third]-party function report provided by claimant’s husband who says
       he spends “24 hours a day 7 days a week” with the claimant—which
       I find interesting, given that he reports living in Lilburn, Georgia at
       the same time his wife was going to pain clinics in Florida. In any
       event, I find the medical evidence of record to be the most objective
       and informative evidence regarding [the] claimant’s abilities in this
       case.

(Tr. 28.)

       Then, at step four, the ALJ determined that Plaintiff was capable of

performing her past relevant work as a nurse supervisor, DOT # 075.167-010,

light work with a Specific Vocational Preparation (“SVP”) of 7, and as a hospital

admitting clerk, DOT # 205.362-018, sedentary work with an SVP of 4. (Tr. 28.)

The ALJ found that Plaintiff could perform these jobs both as “actually and

generally performed.” (Id.) Alternatively, the ALJ proceeded to step five and

                                            31
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 32 of 38 PageID 653




after considering Plaintiff’s age, education, work experience, and RFC, he also

determined that there were jobs existing in significant numbers in the national

economy that Plaintiff could perform. (Tr. 29.) In making this determination, and

in assessing “the extent to which these limitations erode[d] the unskilled light

occupational base,” the ALJ relied on the testimony of the VE who testified that

Plaintiff would be able to perform the jobs of phlebotomist, referral clerk, data

clerk, marker, and cashier II. (Id.) Thus, the ALJ concluded that Plaintiff was not

disabled from March 4, 2015 through the date of the decision. (Id.)

             D.    Analysis

      The Court agrees with Plaintiff that the ALJ improperly evaluated the

opinion evidence. The ALJ gave great weight to Dr. Medina’s non-examining

opinion because he was “a medical doctor with program knowledge whose

opinions are well-reasoned . . . and consistent with the medical evidence of

record.” (Tr. 27.) However, in May of 2016 when Dr. Medina issued his opinion

based on a review of an incomplete record, he did not have the benefit of

reviewing and considering any of the subsequent treatment records and

examination findings, including Dr. Hardin’s opinion from November 17, 2017,

which corroborated Plaintiff’s complaints of pain and the limiting effects of her

symptoms.

      Defendant argues that the ALJ’s decision to give Dr. Micolucci’s opinion

little weight is supported by substantial evidence and the record as a whole and

any discrepancies in the ALJ’s interpretation or mischaracterization of the

                                            32
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 33 of 38 PageID 654




evidence were harmless error. (Doc. 21 at 10-13.) Defendant also argues that

the ALJ did not err in giving little weight to Dr. Hardin’s opinion because it was a

vocational opinion, which is an issue reserved for the ALJ. (Doc. 21 at 14-15.)

Defendant also contends that “while treatment notes from when Dr. Hardin

issued his opinion document some limited range of motion in the neck and

decreased grip strength in the right hand, those findings are inconsistent with the

majority of Dr. Hardin’s treatment records.” (Id. at 15.) However, the Court notes

that the ALJ’s reasons for rejecting the treating and examining opinions of Dr.

Hardin, while according great weight to the non-examining opinion of record, are

not supported by substantial evidence.11

       In discrediting the opinions of Dr. Hardin, the ALJ relied on unremarkable

examination findings, such as normal gait, normal extremity strength and lack of

neurological deficits, but the ALJ essentially ignored positive examination

findings, such as antalgic gait; painful and reduced cervical and lumbosacral

range of motion; hand pain, including left trigger thumb and right trigger finger;

and tendonitis affecting the upper extremities (elbows/forearm/hands) bilaterally,

requiring injection therapy. (Tr. 372, 381, 453-55, 463, 465, 477-78.) Also,


       11  The undersigned finds that the ALJ’s reasons for discounting the statement of
Dr. Micolucci are supported by substantial evidence. Although Plaintiff argues that the
ALJ erred in giving little weight to the medical source statement of Dr. Micolucci, and the
undersigned notes that the ALJ misinterpreted Dr. Micolucci’s findings with regard to
Plaintiff’s grip and pinch, the undersigned finds that such error was harmless.
Moreover, the record does not contain any other examining reports from Dr. Micolucci to
establish his treating relationship to Plaintiff or his area of specialty, other than the
references to Dr. Micolucci as Plaintiff’s primary care physician and referring doctor in
the treatment records from Coastal. (See Tr. 319-55.)
                                               33
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 34 of 38 PageID 655




while the ALJ rejects Dr. Hardin’s opinions because the “claimant’s reported

symptoms/exam results” were inconsistent with “symptoms/exam results

reported just a few weeks earlier,” the ALJ fails to address or acknowledge the

relevant medical evidence and records of concurrent treatment by Plaintiff’s

treating physicians at Premier, which provided support for her complaints and

symptoms as well as Dr. Hardin’s opinions. (Tr. 476-512.)

        Moreover, the examination findings were not as unremarkable as the ALJ

seems to suggest. The examinations for the relevant period often revealed, inter

alia, limited cervical and lumbar mobility with flexion, extension and side-bending;

tenderness in the paraspinal musculature to palpitation; cervical and lumbar facet

column tenderness; trigger points in the upper and lower extremities; bilateral

hand pain, including left trigger thumb and right trigger finger; positive facet

loading tests of the cervical and lumbar spine; spasm and tenderness of the

paravertebral muscles in the cervical, thoracic, and lumbar regions; and positive

Spurling’s tests. (See, e.g., Tr. 364, 367, 372, 381, 395, 415, 436-37, 441, 454,

460, 463, 465, 487, 491, 495, 499, 502, 505, 510.) Also, Plaintiff’s moderate to

severe pain was well-documented and confirmed by the physical examinations in

the record. (See Tr. 310, 312, 319, 321, 326, 328, 363, 372, 486, 490, 494, 498,

501, 504, 507, 509.)

      Further, the abnormal MRIs were consistent with the examination findings

and Plaintiff’s reported symptoms. (See Tr. 297-98, 303, 399-400, 494-95.)

Those results, along with the physical examination findings and Plaintiff’s course

                                             34
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 35 of 38 PageID 656




of treatment, supported Plaintiff’s complaints of disabling symptoms. Plaintiff’s

treatment included medications, physical therapy, osteopathic manipulative

treatment, bone stimulation and TENS (transcutaneous electrical nerve

stimulation) treatment, and a variety of injections. (Tr. 381, 453-55, 460, 463,

465, 484-89, 502-03; see also Tr. 363 (noting Plaintiff’s treatment included ACDF

surgery in March 2015, multiple epidural steroid injections, trigger point

injections, lumbar RFL (radiofrequency lesioning), physical therapy, and electrical

stimulation).) Moreover, after failing conservative treatment, including physical

therapy, Plaintiff underwent ACDF of the cervical spine. (See Tr. 310-12, 331,

338-39; see also Tr. 484 (noting Plaintiff was administered a lumbar epidural

steroid injection on October 4, 2017 after failing conservative therapy).)

      Based on the foregoing, the Court cannot conclude that the ALJ’s reasons

for discounting the opinion of Dr. Hardin, while according great weight to the

opinion of Dr. Medina, were supported by substantial evidence in the record. It

also appears that the ALJ ignored Dr. Hardin’s opinion that Plaintiff was limited in

her ability to lift, pull, and push, was unable to lift over fifteen pounds repetitively,

and could not “remain on her feet for over 30 minutes without increasing low

back pain and lower extremity radicular symptom progression.” (Tr. 459.)

      Considering that Dr. Medina did not have an opportunity to review Dr.

Hardin’s examination findings and opinions, or the other medical evidence dated

after May of 2016, the Court can only speculate whether Dr. Medina would have

reached the same conclusions if he had been presented with the complete

                                               35
 Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 36 of 38 PageID 657




record. Considering this uncertainty and the lack of substantial evidence to

support the ALJ’s reasons for discounting Dr. Hardin’s opinions, the Court

concludes that under the circumstances here, the case should be remanded for

reconsideration of the opinion evidence of record.12

        In addition, Plaintiff argues that the ALJ’s apparent prejudice or bias

warrant the case to be remanded to another ALJ. (Doc. 20 at 33.) Plaintiff

claims that she satisfied her burden of rebutting the presumption that the ALJ

was unbiased. (Id.) Plaintiff argues:

        On more than one occasion, the ALJ misrepresented or
        mischaracterized the evidence in this case. He did so for the
        purposes of rejecting a disabling opinion of at least one treating
        source and for purposes of impugning Ms. Bommicino’s character.
        Moreover, his decision evidences his hostility towards Ms.
        Bommicino specifically and a greater hostility toward pain
        management treatment. For instance, he repeatedly refers to her
        physicians as “pain doctors.”

(Id.)

        “A claimant is entitled to a hearing that is both full and fair.” Miles v.

Charter, 84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam). In Miles, the court


        12Because the Court reverses based on the second issue raised by Plaintiff, the
Court does not fully analyze the remaining issue raised on appeal. Nevertheless, the
Court finds that the ALJ also committed reversible error in discounting her subjective
complaints based on her purported “non-compliance” with recommendations that she
participate in physical therapy (Tr. 28) in light of her inability to afford physical therapy.
There is evidence in the record that Plaintiff’s insurance coverage and lack of funds
affected her ability to receive treatment. For example, a note from Dr. Lopez at Coastal,
dated July 22, 2015, indicated that he “had ordered MRI LSP due to [a] fall and
worsening LE pain. It was denied by insurance and know [sic] she is self[-]pay due to
apparent insurance issues.” (See Tr. 319; see also Tr. 325 (“LSO [lumbar-sacral
orthosis/back brace] previously requested. Patient had significant deductible. We will
re-submit request for [authorization] for LSO.”).)
                                                 36
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 37 of 38 PageID 658




stated:

      The ALJ plays a crucial role in the disability review process. Not
      only is he duty-bound to develop a full and fair record, he must
      carefully weigh the evidence, giving individualized consideration to
      each claim that comes before him. Because of the deferential
      standard of review applied to his decision-making, the ALJ’s
      resolution will usually be the final word on a claimant’s entitlement to
      benefits. The impartiality of the ALJ is thus integral to the integrity of
      the system.

Id. at 1401. Nevertheless, the undersigned finds that this was the first time the

ALJ heard this case and remand to a new ALJ is not warranted at this time.

      Accordingly, it is ORDERED:

      1.     The Commissioner’s decision is REVERSED and REMANDED

pursuant to sentence four of 42 U.S.C. § 405(g), with instructions to the ALJ to

conduct the five-step sequential evaluation process in light of all the evidence,

including the opinion evidence from treating, examining, and non-examining

sources, and conduct any further proceedings deemed appropriate.

      2.     The Clerk of Court is directed to enter judgment accordingly,

terminate any pending motions, and close the file.

      3.     In the event that benefits are awarded on remand, any § 406(b) or §

1383(d)(2) fee application shall be filed within the parameters set forth by the

Order entered in In re: Procedures for Applying for Attorney’s Fees Under 42

U.S.C. §§ 406(b) & 1383(d)(2), Case No.: 6:12-mc-124-Orl-22 (M.D. Fla. Nov.

13, 2012). This Order does not extend the time limits for filing a motion for

attorney’s fees under the Equal Access to Justice Act, 28 U.S.C. § 2412.


                                             37
Case 3:19-cv-00486-MCR Document 22 Filed 09/23/20 Page 38 of 38 PageID 659




      DONE AND ORDERED in Jacksonville, Florida, on September 23, 2020.




Copies to:

Counsel of Record




                                      38
